DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 10, and 18 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (note the U.S. Patent Application Publication cited in paragraph [0004]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
4.	Claims 3, 8-9, and 11-14 are objected to because of the following informalities:
In lines 1-2 of claim 3, it appears that “includes a view of surface” should read “includes a view of the surface”.
In line 2 of claim 8, it appears that “configured display” should read “configured to display”.
	In line 3 of claim 11, the struck-through word “frame” appears to be in error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the reference to a “cutting surface” is confusing; this appears to be referring to the same “surface” previously recited in line 5 of claim 1, but different terminology is used in claim 7.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Berning et al., U.S. Patent Application Publication No. 2016/0060826 (“Berning”).
	Berning discloses a cold planer (road milling machine 1; Figs. 1A-1B) comprising: a frame 2; an operator station coupled to the frame (Berning discusses the operator of the machine controlling the machine from a “driving position”; see [0025]) and including a monitor (display 18; Fig. 3C; the operator can view the display from the driving position; see [0025]); a cutting rotor coupled to the frame (a milling means 6 has a milling drum 21; see Figs. 1 and 3B and [0040]), the cutting rotor configured to be lowered a selected distance into a surface to define a depth of cut ([0047]: “The milling drum 21 can be raised or lowered in relation to the ground surface by extending or retracting the lifting columns 5A, 5B in order to be able to set the milling depth”); a conveyor to receive material from the cutting rotor (see the conveyors in Fig. 1A); and a cutting rotor location indication system including: a camera coupled to the frame and oriented to show an area on a side of the frame (camera 17; Figs. 1A-1B; the camera is oriented to show an area on a front side of the frame); and a visual indicator system (see, e.g., Fig. 8) configured to receive a first image (see Figs. 3A-7A) from the camera and display on the monitor (display 18) a visual image (see Figs. 3C-7C) of a location of a leading edge (front delimiting line 22A; Fig. 3C) and a trailing edge (rear delimiting line 22b) of the cutting rotor relative to the surface ([0046]: “The milling drum 21 has a rectangular working region 22 which is determined by the geometric dimensions of the cylindrical drum body. The working region 22 is delimited by a front ... delimiting line 22A, a rear delimiting line 22B and lateral delimiting lines 22C, 22D”). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 2-7, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berning as applied to claims 1, 10, and 18 above, and further in view of Lee et al., U.S. Patent Application Publication No. 2018/0051427 (“Lee”).

In the same field of endeavor, Lee discloses a cold planer (milling machine 100; Fig. 1; see [0015]) including a cutting rotor 124 and a rotor position indicating system that shines laser light on the ground surface next to the rotor indicating the locations of the rotor leading edge (see S1 in Figs. 3-5) and trailing edge (see S2 in Figs. 3-5), depending upon the rotor depth of cut (see Fig. 2 and [0021]).  Lee teaches obtaining rotor depth of cut information from a sensor 142 (see Figs. 3-4 and [0036]: “In one example, the sensor 142 generates the electronic signal of the depth of the rotor 124 below the ground level ‘L’ ”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lee, to use a sensor to obtain the depth of cut information in the Berning machine, in order to obtain the information in an expedient manner.

With respect to claims 5 and 14, the Berning visual image (Figs. 3C-7C) of the leading and trailing edges 22A, 22B grows longer when the depth of cut increases (i.e., the distance between the lines 22A, 22B increases when depth of cut increases (Berning [0047]: “A reduction in the milling depth results in a reduction in the distance between the front and rear delimiting lines 22A, 22B, whereas an increase in the milling depth results in an increase in the distance between the front and rear delimiting lines 22A, 22B”).
Berning also does not disclose imaging a side of the cold planer, as recited in claims 3 and 12, or shining a light indicative of the leading edge and trailing edge of the cutting rotor and changing the size of the light being shined dependent upon depth of cut, as recited in claims 6, 15, and 20.
Lee, however, further discloses changing the size of the laser light shined on the ground depending on the depth of cut (the laser light is generated by first and second light emitting devices 306, 308, respectively, that are mounted on a side plate 122 of the machine; the light emitting devices are mounted on brackets 302, 304 that enable them to rotate, depending on the depth of cut; compare Figs. 3 and 4; also see [0030]).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lee, to provide the Berning machine with a side-plate-mounted laser light rotor position indication system and to use the Berning imaging system to image the laser light and the side plate and to display the laser lines to the machine operator on the Berning display 18, since this would simplify the Berning system by eliminating the need to use a time delay (see e.g., Berning [0022], [0050], and [0061] where this time delay is discussed).
.

Allowable Subject Matter
14.	Claims 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 8 and 17, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a milling machine cutting rotor location indication system using a light bar configured to display a light where a length of the light is indicative of the leading edge and trailing edge of the cutting rotor and a controller that is configured change the length of the light displayed on the light bar depending on the depth of cut, in combination with the other recited limitations.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fritz et al. discloses a milling machine including a graphic visual display showing the location of obstacles and the location of the milling drum leading and trailing edges, depending on the depth of cut.  Kotting et al. discloses a milling machine in which a laser projection device projects one or more lines onto the ground along the edge of the milling drum housing that indicates the future course of the edge in accordance with the current machine steering position.  Berning et al. (U.S. 2018/0209105) discloses a milling machine having a .

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        12 March 2022